   Case 1:20-cv-06274-LAK Document 11-33 Filed 09/30/20 Page 1 of 18




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


             Volume XXXIII- A3851-A3867
Case 1:20-cv-06274-LAK Document 11-33 Filed 09/30/20 Page 2 of 18




                                                                     PX 158
                                                              LaMonica v. Tilton, et al., 18-1021-smb




                             A3851
Case 1:20-cv-06274-LAK Document 11-33 Filed 09/30/20 Page 3 of 18




                             A3852
Case 1:20-cv-06274-LAK Document 11-33 Filed 09/30/20 Page 4 of 18




                             A3853
Case 1:20-cv-06274-LAK Document 11-33 Filed 09/30/20 Page 5 of 18




                             A3854
Case 1:20-cv-06274-LAK Document 11-33 Filed 09/30/20 Page 6 of 18




                             A3855
Case 1:20-cv-06274-LAK Document 11-33 Filed 09/30/20 Page 7 of 18




                             A3856
Case 1:20-cv-06274-LAK Document 11-33 Filed 09/30/20 Page 8 of 18




                             A3857
Case 1:20-cv-06274-LAK Document 11-33 Filed 09/30/20 Page 9 of 18




                             A3858
                         Case 1:20-cv-06274-LAK Document 11-33 Filed 09/30/20 Page 10 of 18
    From:                   Marc Pfefferle <mpfefferle@carlmarks.com>
    Sent:                   Thursday, January 14, 2016 4:44 AM
    To:                     Lynn Tilton <Lynn.Tilton@PatriarchPartners.Com>
    Cc:                     Mark Claster <mclaster@carlmarks.com>
    Subject:                RE: Carl Marks Advisors Status Update


    Lynn,

    Thanks for your quick response. This is what we have been concerned about since we got here - funding into a black
    hole so our focus has been on the size of the hole and once filled what the business can really generate. Seems like
    there is a reason for the Company to exist, but the EBITDA numbers we were originally given are significantly overstated,
    so we are of course concerned about the economics. We will have a more complete picture when Carl, Jon and Michael
    talk to Barbara today and Jon completes the forecast model with as much accuracy as possible given 4 days on the job
    fighting fires.

    In addition to the points stated in my prior email, we have concerns that the move to Brooklyn operations to the Bronx
    will be disruptive (only question is how disruptive, in part based upon what eviction timeframe the court rules), but
    certainly a filing could delay the anticipated short term eviction.

    We have a lot more work to do before our meeting tomorrow to give you as complete a picture as possible for decision
    making based on reality.

    Thanks.


     fEl    http ://carlmarksadvis
                                     Marc L. Pfefferle
                                     Partner
            ors.com /wp-
            conte nt/uploads/201     212-909-8441 office
            4/ 11/CMA_logo.png       203-856-8400 cell
                                     900 Third Avenue, 33rd Floor
                                     New York, NY 10022
                                     website   I email I " I   ~


    Driving success through change and growth
    From: Lynn Tilton [mailto:Lynn.Tilton@PatriarchPartners.Com]
    Sent: Thursday, January 14, 2016 2:33 AM
    To: Marc pfefferle <mpfefferle@carlmarks.com>
    Cc: Jean Luc Pelissier <JeanLuc.Pelissier@PatriarchPartners.com>; Randy Jones <Randy.Jones@PatriarchPartners.com>;
    Michael Greenberg <Michael.Greenberg@PatriarchPartners.com>; Mark Claster <mclaster@carlmarks.com>; Carl
    Landeck <clandeck@carlmarks.com>; Jonathan Killion <jkillion@carlmarks.com>
    Subject: RE: Carl Marks Advisors Status Update


    Marc,
    I am sorry if there was a misunderstanding on protocol. I am being asked to provide money
    and make decisions on the future of the company. I must have clarity and with immediacy
    on what is the situation. I need direct communication. Thank you for the email. I will read
    more carefully on the plane.

    But it is essential that this business be able to generate more revenues than its cost of payroll
    or it is not a business that can be saved. I am not sure how it unraveled so quickly but it may
    just have gone too far.
    I agree that we need to meet Friday. I do not want to keep funding into a black hole that

                                                                                              PX 165
                                                                                       LaMonica v. Tilton, et al., 18-1021-smb
CONFIDENTIAL                                                                                                                     CM_TC2018_0000925
                                                                    A3859
                       Case 1:20-cv-06274-LAK Document 11-33 Filed 09/30/20 Page 11 of 18
    cannot be filled or a company that cannot generate sufficient cash to cover its expenses.

    It makes me sad but it is more important that I understand the reality before I fund more and
    more cash as I have to only fund losses over the last six months.
    I have been a constant stop gap measure without a plan that drove the future.

    I will read more carefully as I am rushing to pack and get to the airport. But bottom line is if
    we cannot find a way to create a business that has a future, with positive cash flow and the
    ability to pay its bills. Then sooner rather than later for me.

    Lynn



     l£l   emaillogo




    Lynn Tifton
    Chief Executive Officer
    Patriarch Partners, LLC
    One Broadway, 5 th Floor
    New York, NY 10004
    21 2-825-6 772
    212-825-2038 - FAX
    _Lynn. Ti lton@Patriarch Partners .com
    Web: www.patriarchpartners.com

    From: Marc Pfefferle [mailto:mpfefferle@carlmarks.com]
    Sent: Thursday, January 14, 2016 12:59 AM
    To: Lynn Tilton
    Cc: Jean Luc Pelissier; Randy Jones; Michael Greenberg; Mark Claster; Carl Landeck; Jonathan Killion; Marc Pfefferle
    Subject: Carl Marks Advisors Status Update

    Lynn,

    Excuse us for not communicating earlier. We were under the impression that the protocol was to communicate through
    Jean-Luc, Randy and Michael, which the team has been doing regularly. Here is our update which expands on the email
    that Randy sent to you around noon EST Wednesday.

    Further, we would request time with you Friday morning at around 10am to present a more detailed update and review
    the financial model/plan which we have been working on, as well as provide you with our initial analysis of your request
    this evening for the cost of a BR filing versus the cost of bridging to a sale (which given the AP overhang might also be
    best done in the form of a 363 sale).

    To begin with let us tell you what we have been doing since Monday:

    Carl Landeck has been functioning as the CFO of TransCare ("TC"). His focus has been on:
         •  Getting up to speed on finance operations, processes and controls (and deficiencies of same)
         •  Understanding the true cash position, vendor situation, and what the immediate/next several months cash
            requirements of the Company are, emphasizing the daily/weekly forecast tools




CONFIDENTIAL                                                                                                 CM_TC2018_0000926
                                                             A3860
                   Case 1:20-cv-06274-LAK Document 11-33 Filed 09/30/20 Page 12 of 18
        •   Understanding the borrowing base reporting requirements, data sources and formulas, and he now has working
            knowledge of revolver borrowing capacity
        •   Establishing communication link with Mellisa in Wells Boston office (on phone with Michael) and successfully
            preventing so far Wells implementing a block for payroll taxes and payroll float (both which could still happen if
            TC does not make upcoming payments)
        •   Getting immersed in ongoing vendor payment issues
        •   Along with Jon Killion, working with Michael Greenberg on financial and funding issues of the business
        •   He also participated in Monday meeting with NYSIP and Tuesday meeting led by Jean-Luc to introduce Carl
            Marks and get business updates

    Jon Killion, who is a senior financial consultant, has been assisting Carl, attending described meetings above, and
    creating a more robust and flexible financial forecast model and plan. This model reflects input from the business update
    reviews Jon has been conducting with Michael and Carl. So far, 3 of the 4 Division managers (including Transit) have
    spent a number of hours each discussing the current outlook for their operations.

    As far as myself and Mark Claster, we have been overseeing the overall assignment scope and are providing
    restructuring guidance, recommendations and constituent negotiation support, so far investing more than a combined
    one day per week basis. In addition to overseeing and guiding the work of Carl and Jon and working with the Patriarch
    TC team, to date we have spent several days actively participating in the NYSIP meeting and drafting of the response to
    Eric Madoff's subsequent email, participating in the management meeting at TC to discuss status of each Division, and
    advising on approach to various customers, and other business and cash flow issues. We have also had initial
    conversations with Wells and with their counsel Otterbourg about bringing money into the business on a "protected"
    basis, which the Patriarch team also has done. We recommend this be further pursued in the context of an overall plan.

    After three days of work, we have reached some preliminary conclusions which unfortunately require a substantial
    amount of funding if the business is going to survive. These are not wish list amounts that might have been asked of you
    in the past, but absolutely necessary in order to keep the business as an ongoing enterprise.

    Carl's observation is that the business has recently been generating and was expected to continue generating
    approximately $1.5M-$1.6M base cash flow per week, plus the once a month ParaTransit/MTA payment (Note: even if
    cash flow is higher liquidity will remain a critical issue and with losses of customers or trip volume cash flow generation
    could fall below these levels). The monthly MTA and subsidy payments have already been received in January so our
    current baseline is $1.SM in cash collections generated in each of the next 3-4 weeks. So far through Wed. this week,
    collections received this week are trending to the $1.2M-$1.3M level.

    Against these levels of generated availability, weekly payroll and payroll tax amounts come to approximately $1.35M per
    week, leaving very little cash for other expenses in the coming 3-4 weeks. Vendors have been stretched to the point
    where some will no longer even work with TC on a COD basis. Some employees have been buying small $ parts on their
    own credit cards for a while now and all insurance companies have issued cancellation notices with effective dates in the
    next several business days.

    As we see today, here are the most critical amounts that need to be paid, excluding term debt interest payments, in the
    context of an overall plan that we will discuss on Friday based upon the financial forecast that Jon and Carl have been
    working on. However, we did want to point out the time urgency (this week) for several of these items:
        •   Funding of NYSIT2-ayment plan (current cancellation date Tuesday January 19th ,, with Monday being a holiday)
        •   Friday payroll of '.;>900K (anticipate Thurs/Friday availability will cover only $5001\)
        •   Friday PR taxes of $465K plus PR taxes from last Friday of $465K (these are personal responsibility items for
            officers and also potentially Board members, and item Wells will almost certainly institute a block if not caught
            up)
        •   $335K Employee medical insurance to avoid cancellation by January 15
        •   $221K Auto insurance to avoid cancellation by January 15
        •   $143K Liability/Property Insurance to avoid cancellation by January 22
        •   $48K Santander and Signature Financial vehicle leases to avoid imminent repossession
        •   $SOK NYS WC Class Action Defense (owe additional $75K) - imminent removal from coalition
        •   $77K Salisbury Settlement
        •   $73K Sez Foster Settlement




CONFIDENTIAL                                                                                                   CM_TC2018_0000927
                                                              A3861
                   Case 1:20-cv-06274-LAK Document 11-33 Filed 09/30/20 Page 13 of 18
        •   $81K Milea - Brooklyn landlord in eviction proceedings
        •   $44K AT&T - Landline communications. Termination expected by January 31. Shut off Notice
        •   $10K Mordy attorney
        •   In addition, need to cover weekly fuel, rent, union dues, repairs & fleet maintenance and other business
            necessary operating expenses

    As a final note, the situation with key staff in tenuous positions appears to include not only Rob Stuck, but we believe
    Barbara Santiago and likely others who are tired fighting a losing battle with customers and vendors and have lost most
    hope that a turnaround can be effected. All efforts are being made to encourage these employees, but a quick and
    positive resolution is essential.

    Thanks, the Carl Marks Advisors team looks forward to meeting with you Friday.



                              Marc L. Pfefferle
                              Partner
                              212-909-8441 office
                              203-856-8400 cell
                              900 Third Avenue , 33rd Floor
                              New York, NY 10022
                              website   I email I LJ I   LJ
    Driving success through change and growth




CONFIDENTIAL                                                                                                CM_TC2018_0000928
                                                              A3862
Case 1:20-cv-06274-LAK Document 11-33 Filed 09/30/20 Page 14 of 18




                                                                        PX 168
                                                                 LaMonica v. Tilton, et al., 18-1021-smb



                              A3863
Case 1:20-cv-06274-LAK Document 11-33 Filed 09/30/20 Page 15 of 18




                              A3864
Case 1:20-cv-06274-LAK Document 11-33 Filed 09/30/20 Page 16 of 18




                                                                       PX 170
                                                                LaMonica v. Tilton, et al., 18-1021-smb



                              A3865
Case 1:20-cv-06274-LAK Document 11-33 Filed 09/30/20 Page 17 of 18




                              A3866
Case 1:20-cv-06274-LAK Document 11-33 Filed 09/30/20 Page 18 of 18




                              A3867
